Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 8 November 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy Nov’br 8 1811

I recieved your Letter by the last Mail inclosing one for your daughter, who left me last week, to our great regreet. I expostulate with her for making her visit So short She Said She had been five weeks with us. I could Scarcly credit it, untill I looked back, and then So many events had during that period rapidly Succeeded each other, that I had not calculated how the time had passed
It was a visit fraught with Such impressive Scenes, as will not I trust be Soon, or can eradicated from her mind.
“Tis a prime part of happiness, to know
How much unhappiness must prove our Lot”
I Sent the Letter in to my Neice the Same day I received it. She is well, and proposed to remain in Boston three weeks. She was very fortunate going into Town while I had a Tailoress with me, getting her Coat and a Bempant Gown which She had made immediatly and is quite Equiped for the winter. I have not been able to write you the week past. you know what a large and encumberd family is added to a constant Succession of trancient company. The calls upon me are numerous. Col Smith has been here nearly 4 weeks. Mrs Smith will not be able to return with him this winter. She cannot use her Arm at all. She has rode out three times  but being a little presumptious and riding one day rather too far—She has not been so well Since, and is now Satisfied that She must not attempt the journey this winter. the Col will return, and Mrs Adams and Abbe will go with him. it is an excellent opportunity for her to visit her Mother, and I hope it will benifit her health—and it will lessen the cares of my Family which have been numerous this Summer. but I desire to be gratefull for the Health I have enjoyed, and for the blessings which have been mingled with my afflictions. it is a gratification to me to have the Habitation which I have So long been accustomd to visit, as the dear abode of my our venerable Brother and beloved Sister, occupied by her worthy Daughter and her descendents
Mr & Mrs Greenleaf have removed into it, and She will keep her Sisters daughters with her through the winter. Brother Cranch left a will, written many years ago, in which after ordering his debts and funeral Charges to be paid, he gave the whole of his Property to his wife, to be used by her for the Benifit of her Children and Grandchildren—His will must be proved, and an administrator appointed, and altho She died without a will, Still as the Estate could not be  untill the condition of the will was fullfilld, and as She had property in trust for her, now Bonds and Administration must be taken upon her estate. this will be attended with more expence & trouble. there were not I believe any heavey debts, a hundred dollors which he borrowd during her Sickness & the drs Bills and funeral Charges will be the principle—I hope there will be Something left for mrs Greenleaf—as well as for the others; mr c Norten I presume has had nearly all his Share—Nine Hundred dollers are due from him which ought to go to the Children.
My last accounts from washington were that mrs Boyed and Pope were upon the recovery, but a Letter which came yesterday from Baltimore, written at the request of Caroline informs us of the Death of her Husband—and at the Same time what I feared was the case, that he dyed leaving no property. She has one child by him & he left four by his first wife—they have Some property which came to them by their Mother, and in which their Father had his Life but not a farthing of which She can claim—I do most Sincerely compassionate her. it was a marriage, not of choice, but persuasion of Friends and who can paint the feelings of a delicate mind. Subjected to dependence and Seeing no prospect of releif, but in a marriage which might intittle you to a home—but that very home depending upon the Brittle thread of Life—The Death of Mrs Johnson, which I  for the Sake  respected worldly affairs a release to  George and John I must commit to your Care. they have not been kept So regular this Summer, as they ought to have been: oweing to the Sickness of their Aunt, and of their being Some times in one place & sometimes in an other. here they would find too much time for play and my Family is not calculated to keep Such Children in. various work people with whom they will occasionally mix, and learn what is improper, cannot be avoided. I hope they will not give you any unnecessary trouble George is a good temper Child, and may be managed by reasoning but I discover in John a quickness of passion, and a Stiffness which requires Subduing. I wish their hand writing may be particularly attended to, English Grammer for John, before he commences Lattin George will pursue his Studies in Lattin and Greek—
Mr Adams will be so much absent this winter, that it appeard to me out of the question for them to go there. I have therefore engaged to take upon my own Shoulders the responsibility of placeing them at Atkinson. there entrance money will be Sent with them, and we Shall expect to pay the Same as others. Mr T B Adams will always answer their quarter Bills or any other expences you may necessarily be at for them—
I must close or the mail will leave me—we have Letters from Russia dated in Sep’br All well there
Let me know how mr Peabodys leg is the President found great benifit from the use of Ledwater, and putting it into poltice—I am dear and only Sister
